Name: Council Implementing Decision (EU) 2018/1993 of 11 December 2018 on the EU Integrated Political Crisis Response Arrangements
 Type: Decision_IMPL
 Subject Matter: international law;  information and information processing;  deterioration of the environment;  EU institutions and European civil service;  cooperation policy;  politics and public safety;  international security
 Date Published: 2018-12-17

 17.12.2018 EN Official Journal of the European Union L 320/28 COUNCIL IMPLEMENTING DECISION (EU) 2018/1993 of 11 December 2018 on the EU Integrated Political Crisis Response Arrangements THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2014/415/EU of 24 June 2014 on the arrangements for the implementation by the Union of the solidarity clause (1), and in particular Article 9(3), thereof, Whereas: (1) This Decision concerns the adaptation of the EU Integrated Political Crisis Response (IPCR) arrangements, approved by the Council on 25 June 2013 and referred to in Article 1(2) of Decision 2014/415/EU. The IPCR should enable timely coordination and response at Union political level for crises, whether they originate inside or outside the Union or not and which have a wide-ranging impact or political significance. (2) The IPCR should support the arrangements for the implementation of the solidarity clause. As recognised by Decision 2014/415/EU, the IPCR may be used before an invocation of the solidarity clause and after the phasing out of the response. Thus, the IPCR should be designed in such a way as to be relevant in both the context of the invocation and independently of the invocation of the solidarity clause. (3) Response arrangements at the Union level should improve effectiveness through strengthened coordination, building upon existing instruments and respecting the powers of the institutions as well as competences and responsibilities of Member States. (4) The Council, as the institution with policy-making and coordinating functions pursuant to Article 16 of the Treaty on European Union (TEU), should be entrusted with the IPCR, as the latter concerns coordination and response at Union political level. In accordance with Article 222(2) of the Treaty on the Functioning of the European Union (TFEU), the Council is the institution where coordination takes place for the implementation of the solidarity clause by the Union and by the Member States pursuant to Article 1(2) of Decision 2014/415/EU. (5) The Committee of Permanent Representatives of the Governments of the Member States to the European Union (Coreper), established by Article 240 TFEU, is responsible under the TEU and TFEU, as well as the Council's Rules of Procedure, for preparing the work of all the meetings of the Council and for ensuring consistency of the Union's policies and actions. The responsibility of Coreper across the areas of Union policies and the combination of its rapidity and high level of political engagement puts Coreper at the centre of the IPCR activities carried out within the Council. Given the Presidency's overall political responsibility during each term, the Presidency at the level of Coreper should lead the IPCR process. (6) The Standing Committee on operational cooperation on internal security, established by Article 71 TFEU, ensures that operational cooperation on internal security is promoted and strengthened within the Union. Without prejudice to Article 240, it facilitates coordination of the action of Member States' competent authorities. (7) The Political and Security Committee (PSC), established by Article 38 TEU, monitors the international situation in the areas covered by the common foreign and security policy (CFSP) and contributes to the definition of policies by delivering opinions to the Council, without prejudice to the role of Coreper. In the event of a crisis with developments in the areas covered by the CFSP, close coordination between Coreper and PSC Chairs is necessary. (8) The Commission, as the institution promoting the general interest of the Union and taking appropriate initiatives to that end as well as ensuring the application of the Treaties and of measures adopted by the institutions under Article 17 TEU, has a key role when participating in the IPCR. (9) The High Representative of the Union for Foreign Affairs and Security Policy (HR) and the European External Action Service (EEAS) have structures with intelligence or military expertise at their disposal, as well as the network of Delegations that may contribute in the response to crises with an external dimension. Depending on the crisis, other structures and Union Agencies in the field of CFSP or Common Security and Defence Policy should provide, as appropriate, contributions in line with relevant provisions of Union law. (10) Each crisis might have different features requiring appropriate handling within the Council. The IPCR is designed to be flexible and scalable, allowing the involvement of the political level and the required support to be tailored to the needs of the crisis. The flexibility is achieved through the two modes of activation, namely information sharing or full activation, and the possibilities of involving relevant actors. Scalability refers to the level of political decision-making. (11) The Commission and the HR actively contributed to the shaping and creation of the IPCR in 2013. Since the establishment of the IPCR, the Commission and the HR have consistently decided to support the IPCR and have remained committed to contributing to its implementation. The contribution of the Commission and of the HR to the IPCR should also be incorporated into this Decision, taking full account of the competences of the Commission and the HR. (12) The IPCR has been used extensively to support the exchange of information on complex crises (monitoring pages on Syria/Iraq, Yemen, Ebola, Ukraine, Nepal, etc.), on crisis communication (best practices and communication strategies), on humanitarian assistance, and on counter terrorism. It was activated for the first time in October 2015 for the refugee and migration crisis. Since its activation, it has been instrumental in monitoring and supporting the response to the crisis, reporting to Coreper, the Council and the European Council. The IPCR has also been used to exercise the Union response to major crises caused by cyber-attacks, natural disasters, or hybrid threats. (13) IPCR Standard Operating Procedures (IPCR SOPs) that already exist under current IPCR arrangements and which are detailed in a separate document, should be further developed and updated as needed in order to clearly identify the procedures, as well as the actions expected of each actor in the IPCR process. (14) Integrated Situational Awareness and Analysis (ISAA) Standard Operating Procedures developed, in line with the IPCR SOPs, by the Commission and the EEAS within their respective roles and responsibilities should notably detail the functioning of the production of ISAA and the modalities to integrate information provided by Member States. In producing ISAA, it will be crucial to fully exploit potential synergies between stakeholders and existing means, structures and capabilities at Union level, avoiding duplication of existing structures and the creation of new permanent structures. (15) An informal IPCR Crisis Communicators Network (CCN) comprised of communication experts from Member States and relevant Union bodies was set-up to contribute to preparedness in particular through the exchange of best practices and lessons identified. (16) In accordance with point (a) Article 346(1) TFEU, no Member State shall be obliged to supply information the disclosure of which it considers contrary to the essential interests of its security. Any classified information shall be handled in accordance with Council Decision 2013/488/EU (2), HAS ADOPTED THIS DECISION: Article 1 Subject Matter and Scope 1. This Decision lays down the EU Integrated Political Crisis Response (IPCR) arrangements. The IPCR enable timely coordination and response at Union political level for crises, whether they originate inside or outside the Union, which have a wide-ranging impact or political significance. 2. The IPCR shall provide the Council with the necessary tools and flexibility to decide on the handling of the response of the Union, including through rapid consultations and possible proposals for action. The political control and strategic direction for all stages of the IPCR process shall be under the leadership of the Presidency of the Council, taking full account of the competences of the Commission and the HR. 3. The IPCR shall be a single set of arrangements to respond at Union political level in a coherent, efficient and timely way to crises. The IPCR shall be used by the Council to carry out coordination at political level to the invocation of the solidarity clause as set out in Article 1(2) of Council Decision 2014/415/EU pursuant to Article 222(3) TFEU. 4. These arrangements shall not replace or duplicate existing Union mechanisms or arrangements. Article 2 Architecture of the IPCR 1. The IPCR shall have two modes of activation, to be decided by the Presidency, depending on the gravity of the crisis and the needs for the response: (a) information sharing mode, which shall serve to establish a clear picture of the situation and to prepare the ground for a possible full activation; (b) full activation mode, which implies the preparation of response measures. 2. The IPCR shall consist of the supporting elements that are essential to ensuring informed decision-making within the Council and an effective political coordination at Union level. These supporting elements shall be the following: (a) informal roundtables convened by the Presidency with the support and advice of the General Secretariat of the Council (GSC), as referred to in Article 7; (b) integrated situational awareness and analysis (ISAA) capability developed by the Commission services and the EEAS within their respective roles and responsibilities, as referred to in Article 8; (c) a Council-owned, dedicated and protected web platform facilitating a timely exchange of information, as referred to in Article 9; and (d) a central 24/7 contact point at Union level with Member States' competent authorities and other stakeholders, which shall be provided for by the European Commission Emergency Response Coordination Centre, as referred to in Article 10. 3. In order to enhance the decision-making at Union political level, the supporting elements referred to in points (a), (b) and (c) of paragraph 2 shall have the following characteristics: (a) be tailored to the needs of the political decision-making level, under the guidance of the Presidency following the activation of the IPCR and in consultation with the Commission services and the EEAS; (b) cover all the key sectors affected by the crisis; (c) be integrated, bringing together the different dimensions of a crisis in a coherent way; (d) have the appropriate level of detail needed; and (e) be delivered in a timely manner, allowing sufficient time ahead of formal discussions. Article 3 Definitions For the purposes of this Decision, the following definitions apply: (a) crisis means a situation of such a wide-ranging impact or political significance, that it requires timely policy coordination and response at Union political level; (b) response means any action taken in the event of a crisis to address its adverse consequences. Article 4 Activation 1. In the event of a crisis, the decision to activate the IPCR shall be taken by the Presidency. Any Member State may invite the Presidency to do so. 2. Where the solidarity clause has been invoked, the Presidency shall activate the IPCR immediately in full mode, in accordance with Article 5(1) of Decision 2014/415/EU, if not already in use. 3. Where the solidarity clause has not been invoked, before deciding to activate, the Presidency shall consult the affected Member States as appropriate, as well as the Commission and the HR. 4. The Presidency shall be advised and supported by the GSC. The Presidency may also seek expertise from the Commission services and the EEAS, within their respective roles and responsibilities, as well as relevant Union Agencies, Member States and relevant stakeholders or organisations. 5. The decision to activate the IPCR in information sharing mode may also be taken by agreement of the GSC, the Commission services and the EEAS, in consultation with the Presidency. 6. Depending on the evolution of the crisis and the political needs, the Presidency may decide at any point to escalate or de-escalate the operation from one mode of activation to the other. As long as the invocation of the solidarity clause remains active, the IPCR shall be kept in full mode. 7. The Presidency shall notify the Secretary-General of the Council of the decision to activate the IPCR. The GSC shall inform the Commission and the HR as well as the Cabinet of the President of the European Council without delay. Article 5 Deactivation The decision to deactivate the IPCR will be taken by the Presidency, after having consulted the affected Member States, as appropriate, as well as after having consulted the Commission and the HR. The IPCR shall not be deactivated as long as the invocation of the solidarity clause remains active. Article 6 Coreper Level 1. In order to ensure the consistency of the Union's policies and actions, Coreper shall be the default level at which oversight of the implementation of the IPCR arrangements is carried out. The Presidency shall inform Coreper about the main aspects of the crisis and about the intended procedure without delay. 2. The Presidency shall decide, in light of the characteristics of the crisis and the related political needs of the response, to take matters to be discussed in the appropriate Council preparatory bodies, in accordance with the Council's Rules of Procedure. As the case may be, the six-monthly Presidency shall coordinate with the HR's representatives chairing the relevant Council preparatory bodies, as well as with the Chairman of the Military Committee where appropriate, who have the responsibility to convene meetings of those bodies. Article 7 Roundtables 1. The roundtables shall aim at identifying and exploring the crisis situation so that the political decision-making is properly informed. 2. The roundtables shall be convened at the initiative of the Presidency, with the support and advice of the GSC. 3. The Presidency shall decide on the composition of the roundtables. The Commission services and the EEAS shall be invited to attend and to provide input on their respective areas of competence. The Cabinet of the President of the European Council shall also be invited to attend. Affected Member States and other relevant stakeholders and experts on certain matters, including representatives from third countries and international organisations, and the Union Counter Terrorism Coordinator, shall be invited to attend as appropriate. 4. In information sharing mode, where the Presidency convenes a roundtable, the roundtable shall serve mainly to monitor the situation, evaluate information requirements and assess whether a full activation is required. In case of full activation, the roundtable participants shall, under the Presidency's leadership, prepare, develop and update draft proposals for action, where needed, to be presented to the Council for discussion and decision as required. Article 8 Integrated Situational Awareness and Analysis 1. ISAA support capability shall generate reports to contribute to informing discussion at the roundtables, in meetings of the Council and its preparatory bodies, and of the European Council. 2. ISAA reports shall be tailored to the needs of the Union political level as defined by the Presidency of the Council. To that end, the Presidency shall issue a political and strategic guidance after consulting the Commission services and the EEAS, and update it as needed. 3. The ISAA support capability shall allow to: (a) collect and share information regarding the current situation, analysis conducted by the Union and the Member States, decisions and measures taken or to be taken by relevant stakeholders, the need for political coordination at Union level expressed by relevant stakeholders; (b) process the information referred to in point (a) and produce an integrated overview of the situation; and (c) produce integrated analysis, including on the possible evolution and consequences of the situation. To that end, Member States and relevant Union agencies and bodies shall endeavour to support this work and to contribute relevant information in a timely manner. 4. The ISAA shall constitute an information sharing instrument providing input to Member States, and supporting the Commission and HR in their activities. 5. The ISAA shall be developed by the Commission services and the EEAS within their respective roles and responsibilities and within their existing means and capabilities. The ISAA shall also be based on relevant information and analysis provided by the Member States (e.g. from relevant national crisis centres) particularly through the web platform, and by Union Agencies. 6. Upon activation of the IPCR and until its deactivation, this support shall be available on a permanent basis. It shall be provided to the Presidency and Council in a timely manner throughout the whole crisis, allowing for pro-active crisis management. Depending on the evolution of the crisis, the Presidency may decide to request to step up or step down ISAA support. Regular monitoring from the sectoral Union sources shall continue. 7. Depending on the nature of the crisis, third countries and international partners such as the Schengen associated countries, may be authorised by Coreper to have access to ISAA reports for a specific crisis. Article 9 Web Platform 1. A dedicated web platform developed and managed by the GSC shall serve as a key tool for the IPCR as an electronic hub between relevant stakeholders. 2. Access to this platform shall be restricted to persons designated by relevant stakeholders, namely the General Secretariat of the Council (for the Council and European Council), Member States, the Commission, the EEAS (for the HR) and the relevant Union agencies. 3. In order to encourage exchanges on the web platform, particularly those of a sensitive nature, information shall not be disclosed to parties which are not relevant stakeholders set out in paragraph 2, unless explicitly authorised by Coreper. The GSC, in liaison with the Presidency, shall be involved in responding to requests for information received from such parties. 4. In order to avoid duplication, the web platform shall not replace nor be replaced by any of the Union sectoral web tools. Information classified above RESTREINT UE/EU RESTRICTED shall be exchanged via the relevant accredited channels. 5. The web platform shall be available even without IPCR activation, notably for relevant background information, exercises, lessons learned and training as well as IPCR points of contact. A crisis page shall be generated for each IPCR activation. 6. In the event of a crisis without an IPCR activation, the GSC  in agreement with the Presidency  may create a monitoring page possibly at the request of a concerned Member State, Commission services, or EEAS. This page shall facilitate the exchange of information and would act as a repository for readily available reports and situational information. The creation of a monitoring page shall not entail the production of ISAA reports. 7. The IPCR web platform shall also feature specific thematically-oriented forums or hubs to be used in particular outside the times of crisis for networking, information exchange, and collaboration purposes in order to contribute to preparedness for crisis management. 8. The GSC shall consult the Presidency and Council delegations when planning structural changes to the Platform. Article 10 Central 24/7 Contact Point Upon activation of the IPCR, the central 24/7 contact point shall be operational, without prejudice to the distribution of responsibilities within the Commission services and the EEAS and to existing information networks. Article 11 Standard Operating Procedures 1. The Presidency, with the support of the GSC, shall further develop and update as needed already existing IPCR Standard Operating Procedures (IPCR SOPs) in order to clearly identify the procedures, as well as the actions expected of each actor in the IPCR process. The Member States, the Commission services and the EEAS shall be invited to contribute. Each new version of the IPCR SOPs shall be submitted to Coreper for approval. 2. The European Commission and the EEAS, within their respective roles and responsibilities, shall develop ISAA Standard Operating Procedures in line with the IPCR SOPs that detail the functioning of the production of ISAA and the modalities to integrate information provided by Member States. Article 12 Preparedness 1. To further strengthen the capacity to respond quickly at Union political level to crises, preparedness measures and a communication strategy framework shall be developed. These measures will be informed by most relevant areas of concern for a potential IPCR activation, and shall be underpinned by an IPCR preparedness policy and associated programme which will seek to improve all components of the IPCR capability. 2. The preparedness policy shall be submitted to the Council for approval. The preparedness programme shall be presented to Coreper. 3. In order to enhance the knowledge and readiness of all relevant stakeholders, tailored training on procedures and tools used in a crisis requiring coordination at Union political level shall be organised. 4. The IPCR preparedness policy shall foresee cross-sectoral exercises and define the procedures and modalities for planning exercises that involve the IPCR. IPCR exercises shall be organised by the Presidency with the support of the GSC and shall involve the Member States on a voluntary basis. The Commission and HR shall be closely associated to this work and shall be invited to contribute as appropriate. Any exercise involving the IPCR shall respect the IPCR preparedness policy. 5. The IPCR preparedness policy shall also contribute to enhancing communication to the public and coherence of the message in times of crisis. The informal network of crisis communicators (CCN) may support this work. 6. Lessons from both exercises and real life activations of the IPCR arrangements will be identified. A structured process of lessons learned will be implemented. Article 13 European Council Depending on the crisis, timely consultations or decisions at European Council level could be needed. To this end, the Cabinet of the President of the European Council shall also be invited to fully participate in the IPCR from the moment of its activation and for preparedness activities. Article 14 Information and Communication 1. The Presidency shall inform the European Parliament of the activation of the IPCR without delay. 2. A coherent communication strategy, including through common messages shall be part of the response measures envisaged in the event of IPCR activation. Article 15 Review 1. The arrangements under this Decision shall be reviewed according to identified needs and in any event within 12 months following their deactivation, in order to ensure that relevant lessons are identified and addressed. This review shall be carried out in the Council, on the basis of input provided by Member States, the Commission and the HR. 2. Where appropriate, this Decision may be revised, in particular to address the needs identified by the Council in the context of the review, pursuant to Article 9(3) of Decision 2014/415/EU. Article 16 Entry into Force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 December 2018. For the Council The President G. BLÃ MEL (1) OJ L 192, 1.7.2014, p. 53. (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).